DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendment
Amendment filed 12/29/2021 has been entered and fully considered. Claims 1-7, 9 and 11-28 are pending. Claims 8 and 10 are cancelled. Claims 23-28 are new. 


Response to Arguments
Applicant's arguments filed 12/29/2021 have been fully considered but they are not persuasive.
Applicant argues that there is no suggestion or motivation to modify Mironov with the teachings of Mironov ‘217. Mironov discloses an aerosol-generating system comprising a device 100 and a cartridge 200. The cartridge comprises a housing 204 holding a capillary material and filled with liquid aerosol-forming substrate. When a puff is detected, the control electronics provide a high frequency oscillating current to a coil, thereby generating an oscillating magnetic field that causes the susceptor to heat up and reach a temperature sufficient to vaporize the aerosol forming substrate close to the susceptor element. The Office appears to have construed the susceptor as being a “body of heating material”, the cartridge as being a “non-smokable 
Examiner respectfully disagrees. Mironov ‘217 discloses that the heat is provided by the susceptor (Paragraphs [0009]-[0020]), like Mironov. Mironov ‘217 further discloses that the housing is what holds the aerosol forming material and is heated by the susceptor for homogeneous heat distribution in the compartment (Paragraphs [0070], [0077] and [0086]). Mironov ‘217 does not require that such a homogeneous distribution of heat is only applicable to fluid permeable structures, such as the susceptor of Mironov. Thus, Mironov ‘217 appears to be teaching the benefits of having the housing of a thermally conductive material, without said benefits being tied to fluid permeable structures only. Examiner believes that one of ordinary skill would apply the teachings of Mironov ‘217 to Mironov so that the heating of the aerosol forming substance can be heated within the housing homogeneously, while still maintaining the original fluid permeable susceptor feature of Mironov.
Applicant argues that the thermally conductive housing would appear to transfer heat away from the susceptor, causing the temperature of the susceptor element to decrease, thus 
Examiner respectfully disagrees. The structure of Mironov ‘217 appears to be able to heat the liquid with a susceptor and thermally conductive housing while not vaporizing all of the liquid simultaneously. Applicants concerns appear to be unfounded based on Mironov ‘217 providing a working example of such a device. 
Applicant argues that Mironov ‘217 describes a separation wall that is made of thermally conductive material in order to improve heat transfer between two compartments on opposite sides of the separation wall. Mironov does not include this separation wall. 
Mironov ‘217 discloses a homogeneous heat distribution in a single compartment and that the outer wall is thermally conductive (Paragraph [0086]). 



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
_______________________________________________________________
Claims 1-4, 6, 9, 11-13, 16-19, 21-26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over MIRONOV et al. (US 2016/0120221) in view of MIRONOV et al. (US 2018/0228217) and FURSA et al. (US 2017/0055585). 
With respect to claim 1, MIRONOV et al. discloses an aerosol generating system (Title; Abstract) comprising a ferrite mesh susceptor element (e.g., body of heating material) (Abstract; 
MIRONOV et al. does not explicitly disclose that the non-smokable element is thermally conductive. MIRONOV et al. ‘217 discloses that the cartridge materials (e.g.,. non-smokable element) are thermally conductive to support homogeneous heat temperature distribution in the compartment (Paragraphs [0074]-[0078]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date in the claimed invention, to use thermally conductive material for the non-smokable element of MIRONOV et al., as taught by MIRONOV et al. ‘217 so that the heat is transferred from the heating material in a progressive way (e.g., heating up) so that the smokable material which is in thermal contact therewith can be heated in a more homogeneous progressive manner (e.g.., heating up). 
MIRONOV et al. does not explicitly disclose that the heating material is penetrated by the magnetic field. 
FURSA et al. discloses that the susceptor is magnetically permeable in order to produce eddy currents and heat the susceptor (Paragraph [0022]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to ensure that the heating material of MIRONOV et al.is permeable to the varying magnetic field as taught by FURSA et al. so that the heating material can be heated by the varying magnetic field. 
With respect to claims 2 and 3, 
With respect to claim 4, the heating material is partially embedded in the element (MIRONOV et al.; Figures 7, 10 and 13).
With respect to claim 6, the element extends along a majority of the smokable material since it surrounds the smokable material (MIRONOV et al.; Figures 5-7). 
With respect to claim 9, MIRONOV et al. does not explicitly disclose that the heating material is a metal or metal alloy. MIRONOV et al. ‘217 discloses that the heating material is a ferromagnetic material such as stainless steel (Paragraph [0013]-[0014]) so that it is capable of converting electromagnetic energy to heat. It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to use a stainless steel as the heating material of MIRONOV et al., as taught by MIRONOV et al. ‘217 so that the heating material can convert electromagnetic energy to heat. 
With respect to claim 11, MIRONOV et al. discloses that the smokable material comprises tobacco (Paragraph [0023]). 
With respect to claim 12, 
MIRONOV et al. does not explicitly disclose that the non-smokable element is thermally conductive. MIRONOV et al. ‘217 discloses that the cartridge materials (e.g., non-smokable element) are thermally conductive to support homogeneous heat temperature distribution in the compartment (Paragraphs [0074]-[0078]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date in the claimed invention, to use thermally conductive material for the non-smokable element of MIRONOV et al., as taught by MIRONOV et al. ‘217 so that the heat is transferred from the heating material in a progressive way (e.g., heating up) so that the smokable material which is in thermal contact therewith can be heated in a more homogeneous progressive manner (e.g.., heating up). 
MIRONOV et al. does not explicitly disclose that the heating material is penetrated by the magnetic field. 
FURSA et al. discloses that the susceptor is magnetically permeable in order to produce eddy currents and heat the susceptor (Paragraph [0022]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to ensure that the heating material of MIRONOV et al.is permeable to the varying magnetic field as taught by FURSA et al. so that the heating material can be heated by the varying magnetic field. 
With respect to claim 13, the heating material is partially embedded in the element (MIRONOV et al.; Figures 7, 10 and 13).
With respect to claim 16, the heating element projects into the heating zone (MIRONOV et al.; Figures 7 and 10). 
With respect to claim 17, 
With respect to claim 18, the elements extends beyond the heating zone (MIRONOV et al.; Figures 7 and 10). 
 With respect to claim 19, MIRONOV et al. discloses that the cartridge has an opening in the area of the heating material (paragraph [0073]). Thus, the area of the cartridge with the opening necessarily has a different thermal mass given that there is less mass of the cartridge in this area than the areas without the opening. 
With respect to claim 21, MIRONOV et al. discloses an aerosol generating apparatus (Title; Abstract) comprising an article comprising smokable material (Paragraph [0022]); a magnetic field generator for generating a varying magnetic field (Paragraphs [0005] and [0006]); a ferrite mesh susceptor element (e.g., body of heating material) (Abstract; Paragraph [0059]) that is heatable in a varying magnetic field; cartridge (e.g., a non-smokable  element), 204, in contact with the heating material (Paragraphs [0063]-[0064]; Figures 5-7); and a smokable material in thermal contact with the element and arranged to be heated (Paragraphs [0068], [0071] and [0075]). MIRONOV et al. further discloses a heating zone (e.g., area within the coil, 138, 142, 152, 162 in which the cartridge is placed (Figures 6, 7, 10 and 13). Since the heat is generated within this zone, it is implicitly in thermal contact and progressively heated (e.g., by heating up) since the heated aerosol is passed through this zone. 
MIRONOV et al. does not explicitly disclose that the non-smokable element is thermally conductive. MIRONOV et al. ‘217 discloses that the cartridge materials (e.g., non-smokable element) are thermally conductive to support homogeneous heat temperature distribution in the compartment (Paragraphs [0074]-[0078]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date in the claimed invention, to use thermally conductive material for the non-smokable element of MIRONOV et al., as taught by MIRONOV 
MIRONOV et al. does not explicitly disclose that the heating material is penetrated by the magnetic field. 
FURSA et al. discloses that the susceptor is magnetically permeable in order to produce eddy currents and heat the susceptor (Paragraph [0022]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to ensure that the heating material of MIRONOV et al.is permeable to the varying magnetic field as taught by FURSA et al. so that the heating material can be heated by the varying magnetic field. 
With respect to claim 22, MIRONOV et al. discloses an aerosol generating apparatus (Title; Abstract) comprising a magnetic field generator for generating a varying magnetic field (Paragraphs [0005] and [0006]); a ferrite mesh susceptor element (e.g., body of heating material) (Abstract; Paragraph [0059]) that is heatable in a varying magnetic field; cartridge (e.g., a non-smokable  element), 204, in contact with the heating material (Paragraphs [0063]-[0064]; Figures 5-7); and a smokable material in thermal contact with the element and arranged to be heated (Paragraphs [0068], [0071] and [0075]). MIRONOV et al. further discloses a heating zone (e.g., area within the coil, 138, 142, 152, 162 in which the cartridge is placed (Figures 6, 7, 10 and 13). Since the heat is generated within this zone, it is implicitly in thermal contact and progressively heated (e.g., by heating up) since the heated aerosol is passed through this zone. 
MIRONOV et al. does not explicitly disclose that the non-smokable element is thermally conductive. MIRONOV et al. ‘217 discloses that the cartridge materials (e.g., non-smokable element) are thermally conductive to support homogeneous heat temperature distribution in the 
MIRONOV et al. does not explicitly disclose that the heating material is penetrated by the magnetic field. 
FURSA et al. discloses that the susceptor is magnetically permeable in order to produce eddy currents and heat the susceptor (Paragraph [0022]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to ensure that the heating material of MIRONOV et al.is permeable to the varying magnetic field as taught by FURSA et al. so that the heating material can be heated by the varying magnetic field. 
Thus, the body of heating material, non-smokable thermally-conductive element and smokable material are implicitly provided. When the system is activated, power is supplied to the inductor coil (Paragraph [0038], [0085], [0086]) to heat the element and the smokable material (Paragraph [0082] and [0076]). 
With respect to claim 23, Mironov  discloses that the smokable material implicitly surrounds the thermally conductive element (Figure 13; Paragraph [0075]). 
Given that the cartridge is a hollow cylinder with an inner wall. The liquid material surrounds the inner wall, which is thermally conductive according to Mironov ‘217. 
With respect to claim 24,  Mironov does not explicitly disclose that the thermally conductive element is planar. Mironov ‘217 discloses that the aerosol generating system comprises two sources of aerosol, one being nicotine and a second substance (Abstract) that provides more flexibility and variation in aerosol formation (Paragraphs [0001]-[0010]). The two sources are separated by a planar heat conductive member, 10, (Figures 1-3; Paragraphs [0101]-[0104]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide a planar thermally conductive element within the housing of Mironov, as taught by Mironov ‘217 so that more than one aerosol material can be provided and allow for greater flexibility and variation in the aerosol formed. 
With respect to claim 25, Mironov discloses that the susceptor is rectangular (Paragraph [0017]). 
With respect to claim 26, Mironov discloses that the aerosol forming substrate is a solid (Paragraph [0022] and [0023]).
With respect to claim 28, Mironov  discloses that a flow of air is configured to pass through the smokable material (Paragraphs [0075]-[0077]; Figures 13 and 14). 



_________________________________________________________________________
Claims 5, 7, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over MIRONOV et al. (US 2016/0120221) in view of MIRONOV et al. (US 2018/0228217) and FURSA et al. (US 2017/0055585) as applied to claims 1-4, 6, 9, 11-13, 16-19, 21-26 and 28 above, and further in view of SILVESTRINI (US 2018/0360123).
With respect to claims 5 and 14, modified MIRONOV et al. does not explicitly disclose that the heating material is fully embedded in the element. SILVESTRINI discloses that the susceptor is fully (Figure 1) embedded in the cavity, 18 (Paragraph [0091] [0096]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to fully embed the susceptor of modified MIRONOV et al. in the element, as taught by SILVESTRINI so that it is protected against adverse conditions which may affect the efficiency of the inductive heating. 
With respect to claims 7 and 15, modified MIRONOV et al. does not explicitly disclose that the heating material is located only at a first end portion and an opposite second end portion is free of the heating material. SILVESTRINI shows that the heating material, 20, is provided in a first and portion and not the second (Figure 1). 
[AltContent: textbox (Second end portion)][AltContent: arrow][AltContent: textbox (First end portion)][AltContent: arrow][AltContent: oval][AltContent: oval]
    PNG
    media_image1.png
    369
    544
    media_image1.png
    Greyscale



_______________________________________________________________________
Claim 27  is/are rejected under 35 U.S.C. 103 as being unpatentable over MIRONOV et al. (US 2016/0120221) in view of MIRONOV et al. (US 2018/0228217) and FURSA et al. (US 2017/0055585) as applied to claims 1-4, 6, 9, 11-13, 16-19, 21-26 and 28 above, and further in view of SCATTERDAY (US 8,807,140).
With respect to claim 27, modified Mironov does not explicitly disclose the claimed cover. SCATTERDAY discloses a cover for an electronic cigarette that simulates the texture of a traditional cigarette. The cover comprises free ends configured to overlap and adhere to one another and circumscribes the electronic cigarette (Column 4, lines 1-15 and 30-55; Figures 2 and 3). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide a cover that circumscribes the entire electronic vaporizer of modified Mironov, by adhering overlapping free ends of the cover to one another, as taught by SCATTERDAY, so that the device appears as a traditional cigarette. 





Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not explicitly teach or suggest having the heating material in contact with only the first thinner portion and is free in the second thicker portion, per se. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/Primary Examiner, Art Unit 1745